Hardin, P. J.:
Numerous questions are presented in this case similar to those which have been discussed and passed upon in the action which arose in the Municipal Court and was tried in the County Court and brought before us at this term, and it is not seemly that those questions should again be discussed.
The trial judge, in his charge - to the' jury, said : “ There is only one disputed question of fact here for you to decide, and that is a very simple one, and that is whether or not the six hundred feet of gas which flowed through the fuel meter from the 22d of April, from the time the range was put in, until the time the gas was turned off by Jones on the 23d of April, was caused to flow through the meter by reason of the carelessness of the employees of defendant.” *478After (commenting quite extensively upon the evidence, the judge further said; “Upon the subject of whether it was their duty to put the meters in, the question is whether or not this eighty-four cents was due. That depends upon whether the amount of gas that escaped through there was, as stated by Mr. Jones, permitted to escape because of the carelessness of these people between 'the Friday when they put in the gas range' and the time the gas was turned <off at the meter by Mr. Jones.” And again the trial judge observed: “A good deal of this testimony is entirely undisputed, a very large portion of it, but it will be for you to say' whether, upon this testimony, the plaintiff has satisfied you by a fair preponderance of the (evidence that this escape of 600 feet of gas was caused' by reason -of the fact that the men who were sent there on Friday to put in .that-gas range did not leave that valve in proper condition; •either left it open, or leaving it open left it in such sha})e that it ■could not be closed by the people there and. they had to send to the defendant to have it done. If you come to.the conclusion that the plaintiff has satisfied you of that by a fair preponderance of the evidence, then lie is entitled to a verdict at your hands for the amount of the penalties. If you come to the conclusion he has failed to •establish that fact, ..then the defendant is entitled to a verdict.” A careful inspection of the whole charge leads to the conclusion that-the trial judge properly submitted the question in dispute as to the 600 feet of gas to the jury, and that no error is presented by the exceptions taken to refusals of requests made for further instructions, .and no error -is presented by any exceptions taken to the questions of fact as they were submitted to the jury by the learned trial judge. Nor do we think there were any errors- committed in the reception or rejection' of evidence which require us to interfere with the verdict of the jury. (See opinion in case 'No. 1.)
(2) It is (contended by the learned counsel for the appellant that the plaintiff is entitled to recover of the defendant “ but one penalty, if any, and the complaint in this action should have been dismissed because -of the pendency of the Municipal Court action, brought to recover penalties for the same offense.” It appears by the evidence that the defendant undertook to determine for itself absolutely the question of the defendant’s liability for the 600 feet *479of gas which was the subject of discussion between the parties. In doing so it took a position entirely antagonistic to the doctrine laid down in Sickles v. Manhattan Gas Light Company (64 How. Pr. 33). In that case it was held, viz.: “ When a dispute arises between the company and a consumer, the latter is entitled to have his rights investigated by the courts.” In the course of the opinion Lawrence, J., says that the statute of 1859 (which contained substantially the provision that is found in section 65 of chapter 566 of the Laws of 1890) has not “ made the gas company the sole judge of the question, whether any, and if so, what amount of rent or remuneration is due to it.”
In Meiers v. Metropolitan Gas Light Co. (14 Wkly. Dig. 552) the 6th section of chapter 311 of the Laws of 1859 (which is substantially the same as section 65 of the Laws of 1890, chapter 566) fell under construction, and it was there held that a failure to furnish a continual supply of gas upon a proper application renders the company liable to the applicant in the amount of the penalties imposed. In the course of the opinion delivered by Van Brunt, J., it was said : “ It was the intention of the Legislature, hi view of the privileges enjoyed by the gas companies, to prevent them from arbitrarily harassing or annoying the persons who desired to use the .gas by cutting off the supply without reasonable cause, and to give the consumer an adequate, and certain remedy in case of a refusal to supply gas upon request. The uncertainty of an action for breach of contract, and the impossibility of proving by any specific evidence the damages sustained, furnish one of the reasons for fixing a penalty. These considerations and a fair interpretation of the statute justify the construction that the refusal to give a continuous supply of gas upon such an application is a breach of the statute and makes the company liable for the penalty.” In that case a judgment had been recovered for numerous penalties, and it was sustained by the judgment of that court.
In section 65 of chapter 566 of the Laws of 1890 it is expressly provided that: Hpon the application, in writing, of the owner or ■occupant of any building or premises within one hundred feet of -any main, * * * the corporation shall supply gas or electric light as may be required for lighting such building or premises; ” -and that “ if, for the space of ten days after such application * * * *480the corporation shall refuse or neglect to supply gas or electric light as required, such corporation shall forfeit and pay to the applicant the sum of ten dollars, and the further sum of five dollars for every day thereafter during which such refusal or neglect shall continue.” Under this language, we are of the opinion that the contention of the defendant, that hut one penalty can he recovered, must fail. The statute seems to contemplate a succession of penalties, to wit, ten dollars for the first refusal and “ the further sum of five dollars for every day thereafter during which such refusal or neglect shall continue.” The purpose of the Legislature in the use of such language is satisfactorily explained in the opinion delivered in Meiers v. Metropolitan Gas Light Co. (supra), from which the quotation has just been made.
Appellant calls our attention to Sturgis v. Spofford (45 N. Y. 446), and argues that it applies to the case in hand. We think otherwise. The language of. the statute in that case was: “‘All persons employing a person to act as pilot, not holding a license under this act, or under the laws of the State of New Jersey, shall foreit and pay to the ‘ board of commissioners of pilots ’ the sum of $100.’ ” The language used in that statute is quite unlike the language in the statute now under consideration. The judge says in respect to that language : “ It does not say for each employment,, nor for each offense, nor for each ship unlawfully piloted,” and,, therefore, he reached the conclusion that but one penalty could be recovered under that statute.
In Fisher v. N. Y. C. R. R. Co. (46 N. Y. 644) a section of the General Railroad Law of 1850 (Chap. 140) fell under construction. That statute was passed to prevent extortion by railroad companies,, .and to provide that any company that shall receive a greater rate of fare than allowed by law shall forfeit fifty dollars; which sum may be recovered together with the excess so received, and in reaching the conclusion under that section that but one penalty could be recovered, the court laid stress on the absence of the words “ for each and every offense ” found in various penal statutes, showing clearly that the Legislature did not intend to open a door to a. .recovery to a succession of penalties.
In People v. M’Fadden (13 Wend. 396) the statute forbade the-cutting and carrying away of trees from the lands of the State, *481and provided a penalty “ of $25 for each tree cut,” and it was held that it was competent to recover in the same action for twenty penalties.
In Deyo v. Rood (3 Hill, 527) it was held that several distinct penalties might be recovered in the same suit.
In People v. N. Y. C. R. R. Co. (25 Barb. 199) it was held that under the 39th section of the General Railroad Act of 1850 (Chap. 140), which requires that a bell or steam whistle shall be placed on each locomotive engine, and be rung or sounded at the distance of at least eighty rods from the place where the railroad shall cross any traveled public road or street, and be kept ringing or sounding until the engine shall have crossed such road or street, under a jienalty of twenty dollars for every neglect of that provision, a railroad company incurs the penalty as often as it crosses a road with a locomotive engine without giving the required signal. In that case there was a recovery of several penalties of twenty dollars each, and the judgment thus awarding a recovery was affirmed in 13 New York (3 Kern.) 78.
In Missouri an act of the Legislature required a railroad company to maintain depots at crossings, and gave a penalty of “ twenty-five dollars for each day’s delay after a certain date,” and there was a delay of 1,338 days, and the penalty was allowed for each day to be recovered. (State v. Kcmsas City R. R. Co., 32 Fed. Rep. 722.)
The statute before us declares that the refusal or neglect to supply gas by a corporation shall subject it to “forfeit and pay to the applicant the sum of ten dollars, and the further sum of five dollars for every day during which such refusal or neglect shall continue.” When the plaintiff applied to have the gas restored to his house and notified the defendant, according to the provision of the statute, the defendant subjected itself to the forfeiture and penalty prescribed by the section, and that was made continuous as long as the “refusal or neglect shall continue,” by the exact terms of the statute.
(3) We think there is no force in the suggestion of the appellant that because the plaintiff consented to the removal of the meters during the early stages of the dispute as to the -600 feet of gas, *482he had no right at a subsequent time to demand of the defendant a return, of a supply of gas in pursuance of section 65 of the Laws of 1890, chapter 566.
.It seems that tlie defendant.' deliberately planted its refusal upon the ground that it had the right t'p determine that he should pay for the 600. feet of gas. The jury have found that the gas was lost by reason of the carelessness and negligence of the defendant’s, servants, and, therefore, there was no indebtedness on the part of the plaintiff to the defendant!. As we have already intimated, the verdict is in accordance with.the evidence offered at the trial and we think it should be sustained.
Order affirmed, with costs, and judgment directed on the verdict in favor of the plaintiff, with costs.
All concurred, except Adams, J., not sitting.
Order affirmed, with costs, and. judgment on the verdict directed in favor of the plaintiff, with costs.